      Case 6:21-cv-01096-HLT-JPO Document 19 Filed 07/30/21 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

WAYNE DAY,                                             )
                                                       )
                                Plaintiff,             )
                                                       )
v.                                                     )       Case No. 21-1096-HLT
                                                       )
UNION PACIFIC RAILROAD COMPANY,                        )
                                                       )
                                Defendant.             )


                               AGREED PROTECTIVE ORDER


        The parties agree during the course of discovery it may be necessary to disclose

certain confidential information relating to the subject matter of this action. They agree certain

categories of such information should be treated as confidential, protected from disclosure

outside this litigation, and used only for purposes of prosecuting or defending this action and

any appeals. The parties jointly request entry of a protective order to limit the disclosure,

dissemination, and use of certain identified categories of confidential information.

        Defendant asserts that protection of the identified categories of confidential

information is necessary because discovery production may implicate personnel records,

specifically wage and other private information of non-party employees, as well as personal

information (including names, addresses, and medical information) regarding reported injuries

for non-party employees which may invade the privacy rights of employees who are not parties

to the lawsuit. Plaintiff consents to the entry of this protective order.

      For good cause shown under Fed. R. Civ. P. 26(c), the court grants the parties’ joint proposal
       Case 6:21-cv-01096-HLT-JPO Document 19 Filed 07/30/21 Page 2 of 12




and hereby enters the following Protective Order:

        1.      Scope. All documents and materials produced in the course of discovery of this

 case, including initial disclosures, responses to discovery requests, all deposition testimony

 and exhibits, and information derived directly          therefrom    (hereinafter,   collectively,

 “documents”), are subject to this Order concerning Confidential Information as set forth

 below. As there is a presumption in favor of open and public judicial proceedings in the

 federal courts, this Order will be strictly construed in favor of public disclosure and open

 proceedings wherever possible.

       2.       Definition    of   Confidential     Information. As      used    in   this   Order,

“Confidential Information” is defined as information that the producing party designates in

good faith has been previously maintained in a confidential manner and should be protected

from disclosure and use outside the litigation because its disclosure and use are restricted by

statute or could potentially cause harm to the interests of the disclosing party or nonparties. For

purposes of this Order, the parties will limit their designation of “Confidential Information”

to the following categories of information or documents: (1) non-party employee personnel

records; (2) non-party employees’ wage information that contains those employees’ names and

contact information; and (3) non-party employee reports of injury including those that contain

those employees’ names, medical information, and contact information. Information or

documents that are available to the public may not be designated as Confidential

Information.

        3.      Form and Timing of Designation. The producing party may designate

 documents as containing Confidential Information and therefore subject to protection under
      Case 6:21-cv-01096-HLT-JPO Document 19 Filed 07/30/21 Page 3 of 12




this Order by marking or placing the words “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” (hereinafter, “the marking”) on the document and on all copies in a

manner that will not interfere with the legibility of the document. As used in this Order,

“copies” includes electronic images, duplicates, extracts, summaries, or descriptions that contain

the Confidential Information. The marking will be applied prior to or at the time the documents

are produced or disclosed. Applying the marking to a document does not mean that the

document has any status or protection by statute or otherwise except to the extent and for the

purposes of this Order. Copies that are made of any designated documents must also bear

the marking, except that indices, electronic databases, or lists of documents that do not contain

substantial portions or images of the text of marked documents and do not otherwise

disclose the substance of the Confidential Information are not required to be marked. By

marking a designated document as confidential, the designating attorney or party appearing

pro se thereby certifies that the document contains Confidential Information as defined in this

Order.

         4.    Inadvertent Failure to Designate. Inadvertent failure to designate any

document or material as containing Confidential Information will not constitute a waiver of

an otherwise valid claim of confidentiality pursuant to this Order, so long as a claim of

confidentiality is asserted within 7 days after discovery of the inadvertent failure.

         5.     Depositions. Deposition testimony will be deemed confidential only              if

designated as such when the deposition is taken or within a reasonable time after receipt of the

deposition transcript. Such designation must be specific as to the portions of the transcript

and/or any exhibits to be protected. That designation may only apply to the specific contents of
      Case 6:21-cv-01096-HLT-JPO Document 19 Filed 07/30/21 Page 4 of 12




the Confidential Information defined above.

       6.     Protection of Confidential Material.

              (a)     General Protections. Designated Confidential Information must be

used or disclosed solely for purposes of prosecuting or defending this lawsuit, including any

appeals.

              (b)     Who May View Designated Confidential Information. Except with

the prior written consent of the designating party or prior order of the court, designated

Confidential Information may only be disclosed to the following persons:

              (1)     The parties to this litigation, including any employees, agents,
                      managers, and representatives of the parties (such as corporate
                      representatives or other witnesses designated for deposition
                      pursuant to Fed. R. Civ. P. 30(b)(6);

              (2)     Counsel for the parties and employees and agents of counsel;

              (3)     The court and court personnel, including any special master
                      appointed by the court, and members of the jury;

              (4)     Court reporters, recorders, and videographers engaged for
                      depositions;

              (5)     Any mediator appointed by the court or jointly selected by the
                      parties;

              (6)     Any expert witness, outside consultant, or investigator retained
                      specifically in connection with this litigation, but only after
                      such persons have completed the certification contained in
                      Attachment A, Acknowledgment and Agreement to be Bound;

              (7)     Deponents and witnesses;

              (8)     The author or recipient of the document (not including a person
                      who received the document in the course of the litigation);

              (9)     Independent providers of document reproduction, electronic
      Case 6:21-cv-01096-HLT-JPO Document 19 Filed 07/30/21 Page 5 of 12




                       discovery, or other litigation services retained or employed
                       specifically in connection with this litigation; and

               (10)    Other persons only upon consent of the producing party and on
                       such conditions as the parties may agree.

               (c)     Control of Documents.         The parties must take reasonable efforts to

prevent unauthorized or inadvertent disclosure of documents designated as containing

Confidential Information pursuant to the terms of this Order. Counsel for the parties must

maintain a record of those persons, including employees of counsel, who have reviewed or been

given access to the documents, along with the originals of the forms signed by those persons

acknowledging their obligations under this Order.

       7.      Filing of Confidential Information. If a party seeks to file any document

containing Confidential Information subject to protection under this Order, that party must take

appropriate action to ensure that the document receives proper protection from public

disclosure, such as: (a) filing a redacted document that shields the specific Protected

Information from being disclosed; or (b) seeking permission to file the document under seal

by filing a motion for leave to file under seal in accordance with D. Kan. Rule 5.4.6. Nothing

in this Order will be construed as a prior directive to allow any document to be filed under

seal. The mere designation of information as confidential pursuant to this Order is insufficient

to satisfy the court’s requirements for filing under seal in light of the public’s qualified right

of access to court dockets. The parties understand that the requested documents may be

filed under seal only with the permission of the court after proper motion. If the motion is

granted and the requesting party permitted to file the requested documents under seal, only

counsel of record and unrepresented parties will have access to the sealed documents. Pro hac
      Case 6:21-cv-01096-HLT-JPO Document 19 Filed 07/30/21 Page 6 of 12




vice attorneys must obtain sealed documents from local counsel.

        8.      Challenges to a Confidential Designation. The designation of any material

or document as Confidential Information is subject to challenge by any party. Before filing

any motion or objection to a confidential designation, though, the objecting party must meet

and confer in good faith to resolve the objection informally without judicial intervention.

A party that elects to challenge a confidentiality designation may file a motion that identifies

the challenged material and sets forth in detail the basis for the challenge; the parties are strongly

encouraged to consider arranging a telephone conference with the undersigned magistrate judge

before filing such a motion, but such a conference is not mandatory. The burden of proving

the necessity of a confidentiality designation remains with the party asserting confidentiality.

Until the court rules on the challenge, all parties must continue to treat the materials as

Confidential Information under the terms of this Order.

        9.      Use of Confidential Documents or Information at Trial or Hearing.

Nothing in this Order will be construed to affect the use of any document, material, or

information at any trial, deposition, or hearing. A party that intends to present or anticipates

that another party may present Confidential Information at a hearing or trial must bring that

issue to the attention of the court and the other parties without disclosing the Confidential

Information. The court may thereafter make such orders as are necessary to govern the use

of such documents or information at the hearing or trial.

        10.     Obligations on Conclusion of Litigation.

                (a)     Order Remains in Effect. Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion of
      Case 6:21-cv-01096-HLT-JPO Document 19 Filed 07/30/21 Page 7 of 12




the litigation.

                  (b)    Return of Confidential Documents. Within days after this litigation

concludes by settlement, final judgment, or final order, including all appeals, all documents

designated as containing Confidential Information, including copies as defined above, must be

returned to the party who previously produced the document unless: (1) the document has

been offered into evidence or filed without restriction as to disclosure; or

(2) the party who received the document destroys it, in lieu of return.

                  (c)    Retention of Work Product. Notwithstanding the above requirements

to return or destroy documents, counsel may retain attorney work product, including an index

which refers or relates to designated Confidential Information, so long as that work product

does not duplicate verbatim substantial portions of the text or images of designated documents.

This work product will continue to be confidential under this Order. An attorney may use his

or her own work product in subsequent litigation provided that its use does not disclose

Confidential Information.

        11.       Order Subject to Modification. This Order is subject to modification by the

court on its own motion or on motion of any party or any other person with standing

concerning the subject matter. The Order must not, however, be modified until the parties have

been given notice and an opportunity to be heard on the proposed modification.

        12.       Enforcement of Protective Order. Even after the final disposition of this case,

a party or any other person with standing concerning the subject matter may file a motion to

seek leave to reopen the case for the limited purpose of enforcing or modifying the provisions

of this Order.
      Case 6:21-cv-01096-HLT-JPO Document 19 Filed 07/30/21 Page 8 of 12




         13.   No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing in this Order will be construed or presented as a judicial determination that any

document or material designated as Confidential Information by counsel or the parties is

entitled to protection under Fed. R. Civ. P. 26(c) or otherwise until such time as the court may

rule on a specific document or issue.

         14.   Persons Bound by Protective Order. This Order will take effect when

entered and is binding upon all counsel of record and their law firms, the parties, and

persons made subject to this Order by its terms.

         15.   Applicability to Parties Later Joined. If additional persons or entities

become parties to this lawsuit, they must not be given access to any Confidential Information

until they execute and file their written agreement to be bound by the provisions of this

Order.

         16.   Protections Extended to Third-Party’s Confidential Information. The

parties agree to extend the provisions of this Protective Order to Confidential Information

produced in this case by third parties, if timely requested by the third party.

         17.   Confidential Information Subpoenaed or Ordered Produced in Other

Litigation.    If a receiving party is served with a subpoena or an order issued in other

litigation that would compel disclosure of any material or document designated in this

action as Confidential Information, the receiving party must so notify the designating party, in

writing, immediately and in no event more than three business days after receiving the

subpoena or order.     Such notification must include a copy of the subpoena or court order.
      Case 6:21-cv-01096-HLT-JPO Document 19 Filed 07/30/21 Page 9 of 12




        The receiving party also must immediately inform in writing the party who caused the

subpoena or order to issue in the other litigation that some or all of the material covered by the

subpoena or order is the subject of this Order, and deliver a copy of this Order promptly

to the party in the other action that caused the subpoena to issue.

              The purpose of imposing these duties is to alert the interested persons to the

existence of this Order and to afford the designating party in this case an opportunity to try to

protect its Confidential Information in the court from which the subpoena or order issued.

The designating party bears the burden and the expense of seeking protection in that court of

its Confidential Information, and nothing in these provisions should be construed as

authorizing or encouraging a receiving party in this action to disobey a lawful directive from

another court. The obligations set forth in this paragraph remain in effect while the party has

in its possession, custody, or control Confidential Information designated by the other party to

this case.

        18.      Disclosure of Confidential Information Covered by Attorney-Client

Privilege or Work Product. Whether inadvertent or otherwise, the disclosure or production

of any information or document that is subject to an objection on the basis of attorney-client

privilege or work-product protection, including, but not limited to, information or documents

that may be considered Confidential Information under the Protective Order, will not be

deemed to waive a party’s claim to its privileged or protected nature or estop that party or the

privilege holder from designating the information or document as attorney-client privileged

or subject to the work-product doctrine at a later date. Any party receiving any such

information or document must return it upon request to the producing party. Upon receiving
     Case 6:21-cv-01096-HLT-JPO Document 19 Filed 07/30/21 Page 10 of 12




such a request as to specific information or documents, the receiving party must return the

information or documents to the producing party within 7 days, regardless of whether the

receiving party agrees with the claim of privilege and/or work-product protection. Disclosure

of the information or document by the other party prior to such later designation will not

be deemed a violation of the provisions of this Order. Although the provisions of this

section constitute an order pursuant to Rule 502(d) and (e) of the Federal Rules of Evidence,

and will be construed in a manner consistent with the maximum protection provided by said

rule, nothing in this Order is intended or will be construed to limit a party’s right to

conduct a review of documents, including electronically-stored information, for relevance,

responsiveness, or segregation of privileged or protected information before production.

       IT IS SO ORDERED.

       Dated: July 30, 2021, at Kansas City, Kansas.



                                            s/ James P. O=Hara
                                           James P. O=Hara
                                           U.S. Magistrate Judge
      Case 6:21-cv-01096-HLT-JPO Document 19 Filed 07/30/21 Page 11 of 12




John W. Johnson, #07684                  Gina M. Rossi, #28765
Morris, Laing, Evans, Brock & Kennedy    Hall & Evans, LLC
300 N. Mead, Suite 200                   1001 Seventeenth Street, Suite 300
Wichita, KS 67202                        Denver, CO 80202
Tel: (316) 262-2671                      Tel: (303) 628-3300
Fax: (316) 262-6226                      Fax: (303) 628-3368
jjohnson@morrislaing.com                 rossig@hallevans.com

Nelson G. Wolff, pro hac vice            Paul C. Prezioso, #28674
Scott M. Gershenson, pro hac vice        Hall & Evans, LLC
100 South Fourth Street                  1111 Main Street, Suite 700
St. Louis, MO 63102                      Kansas City, MO 64105
Tel: (314) 621-6116                      Tel: (816) 448-3265
Fax: (314) 621-7151                      Fax: (303) 628-3368
nwolff@uselaws.com                       preziosop@hallevans.com
sgershenson@uselaws.com



       /s/ Scott M. Gershenson                  /s/ Paul C. Prezioso
 Signature                                Signature


       Scott M. Gershenson                      Paul C. Prezioso
 Printed Name                             Printed Name




Counsel for: Plaintiff                    Counsel for: Defendant



Dated: 7/30/21                            Dated: 7/30/21
     Case 6:21-cv-01096-HLT-JPO Document 19 Filed 07/30/21 Page 12 of 12




                                   ATTACHMENT A

             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

The undersigned hereby acknowledges that he/she has read the Protective Order dated

                                          in the case captioned, Day v. Union Pacific

Railroad Company (Case No. 21-1096-HLT), and attached hereto, understands the terms

thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction

of the United States District Court for the District of Kansas in matters relating to this

Protective Order and understands that the terms of the Protective Order obligate him/her

to use materials designated as Confidential Information in accordance with the order

solely for the purposes of the above-captioned action, and not to disclose any such

Confidential Information to any other person, firm, or concern, except in accordance with

the provisions of the Protective Order.

        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:

Job Title:

Employer:

Business Address:



Date:
                                   Signature
